Judgment, Supreme Court, New York County (Harold Beeler, J., on speedy trial motion; Ronald Zweibel, J., at jury trial and sentence), rendered September 2, 1997, convicting defendant of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant’s ineffective assistance claim rests primarily on matters dehors the record including questions of trial strategy. Although defendant included one branch of his present claim in a CPL 440.10 motion, that motion was denied, and leave to appeal to this Court was also denied. Accordingly, our review of defendant’s ineffective assistance claim is limited to the trial record, which establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). We note specifically that although defendant’s trial counsel was one of the persons present when a prosecution witness made an allegedly inconsistent statement, counsel properly introduced this statement through the testimony of the person who acted as Spanish interpreter, and there is no indication that defendant was prejudiced in any way by the fact that counsel chose not to withdraw from the case and be called as a witness himself.
Defendant’s constitutional speedy trial motion was properly denied. Most of the delay was caused by the unavailability of the People’s main witness and was not the result of bad faith on the part of the People. Upon a balancing of that factor, and all the other relevant factors, we conclude that there was no violation of defendant’s right to a speedy trial (see, People v Taranovich, 37 NY2d 442, 445). Concur—Williams, P.J., Tom, Mazzarelli, Andrias and Friedman, JJ.